      Case 2:20-cv-02879-MLCF-DMD Document 27 Filed 07/21/21 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


RICHARD TWIGGS                                              CIVIL ACTION


v.                                                          NO. 20-2879


UNIVERSITY OF HOLY CROSS, ET AL.                            SECTION “F”


                                 ORDER AND REASONS

       Before the Court is the individual defendants’ 1 Rule 12(b)(6)

motion to dismiss.          For the reasons that follow, the motion is

GRANTED.

                                    Background

       The plaintiff Richard Twiggs was employed as a counselor by

the University of Holy Cross from the summer of 2017 to the spring

of 2018.     His lawsuit here addresses what he takes to be the reason

for    his   short   stay   at    the   University:   “aggressive[]”   sexual

harassment which led to a hostile work environment and retaliatory

constructive discharge.           But while his complaint makes shocking




1    The plaintiff names five defendants in his complaint: four
individuals affiliated with the University of Holy Cross, and the
University itself. The present motion to dismiss was brought by
the four individual defendants: Michaela Hartline, Carolyn White,
Talmadge White, and Christine Watts.

                                         1
    Case 2:20-cv-02879-MLCF-DMD Document 27 Filed 07/21/21 Page 2 of 5



allegations 2 against the individual defendants, it fails to make

a cognizable claim against such defendants, who accordingly move

to dismiss.

                                         I.

     Rule 12(b)(6) allows a party to move for dismissal of a

complaint that fails to state a claim upon which relief can be

granted.    “To survive a motion to dismiss” under Rule 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)).              To demonstrate a

facially plausible basis for relief, a plaintiff must plead facts

which allow “the court to draw the reasonable inference that the

defendant    is    liable   for    the   misconduct   alleged.”     Id.   In

determining whether a plaintiff has met this burden, a court must

“accept all well-pleaded facts as true and view all facts in the

light most favorable to the plaintiff,” but must not accord an

assumption    of    truth   to    conclusory   allegations   and   threadbare

assertions.       Thompson v. City of Waco, 764 F.3d 500, 502 (5th Cir.

2014).




2    By far most jarring is the plaintiff’s allegation of digital
anal rape by one of the individual defendants.

                                         2
   Case 2:20-cv-02879-MLCF-DMD Document 27 Filed 07/21/21 Page 3 of 5



        The foregoing presumptions are not to be applied mindlessly,

however.     Thus, in considering a motion to dismiss, the Court may

review     any    documents    attached   to   or    incorporated    into    the

plaintiff’s complaint by reference.            Causey v. Sewell Cadillac-

Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir. 2004).               In addition,

the Court may judicially notice matters of public record and other

facts not subject to reasonable dispute.                 See United States ex

rel. Willard v. Humana Health Plan of Tex. Inc., 336 F.3d 375, 379

(5th Cir. 2003).

                                       II.

        The plaintiff’s complaint in this case sets forth four causes

of action.       A first count alleges violations of Title VII of the

Civil Rights Act of 1964, second and third counts assert violations

of the Americans with Disabilities Act (ADA), and a final count

alleges violations of 42 U.S.C. § 1981.             As the following analysis

makes    clear,    however,     neither   cause     of   action   supplies   the

plaintiff a possible – much less a plausible – claim for relief

against the individual defendants; as explained below, the causes

of action the plaintiff has elected are simply inapposite with

regard to the individual defendants immediately at issue on the

present motion to dismiss.

                      A.      Count One: Title VII Claim

        “Individuals are not liable under Title VII in either their

individual or official capacities.” Ackel v. Nat’l Commc’ns, Inc.,
                                 3
      Case 2:20-cv-02879-MLCF-DMD Document 27 Filed 07/21/21 Page 4 of 5



339 F.3d 376, 381 n.1 (5th Cir. 2003).                 Thus, this Court has

repeatedly recognized that Title VII claims against individuals

are not legally cognizable.             See, e.g., Franklin v. City of

Slidell, 936 F. Supp. 2d 691, 703 (E.D. La. 2013).

       The   plaintiff’s    Title     VII   claims   against   the   individual

defendants must be dismissed accordingly.

                  B.    Counts Two and Three: ADA Claims

       The same goes for the plaintiff’s ADA claims.             Because “the

ADA definition of ‘employer’ mirrors the Title VII definition,”

ADA    claims    against    individual       defendants   are    not   legally

cognizable.      Id. at 703–04.

                       C.   Count Four: § 1981 Claim

       Finally, the plaintiff’s § 1981 claim is equally ill-suited

to the circumstances he alleges.            Section 1981 guarantees nonwhite

citizens “the full and equal benefit of all laws and proceedings

for the security of persons and property as is enjoyed by white

citizens.”      See 42 U.S.C. § 1981.       The plaintiff’s complaint here,

however, makes no mention of race whatsoever.

                                  *     *      *

       At least as it pertains to the individual defendants he names,

the four causes of action the plaintiff specifically denotes in

his complaint are legal nonstarters.            Title VII and ADA claims are

not cognizable against individual defendants, and a complaint

making zero reference to race cannot possibly state a claim under
                                4
    Case 2:20-cv-02879-MLCF-DMD Document 27 Filed 07/21/21 Page 5 of 5



§ 1981, a statute that deals specifically – and exclusively – with

racial disparities.

     Accordingly, IT IS ORDERED: that the individual defendants’

motion to dismiss is GRANTED.      The plaintiff’s claims against the

individual defendants are DISMISSED WITHOUT PREJUDICE. 3

                             New Orleans, Louisiana, July 21, 2021



                                  _____________________________
                                       MARTIN L. C. FELDMAN
                                   UNITED STATES DISTRICT JUDGE




3    Because it is not clear that the defects in the plaintiff’s
complaint are incurable, a second shot at the drafting table is
warranted. See Great Plains Tr. Co. v. Morgan Stanley Dean Witter
& Co., 313 F.3d 305, 329 (5th Cir. 2002) (“In view of the
consequences of dismissal on the complaint alone, and the pull to
decide cases on the merits rather than on the sufficiency of the
pleadings, district courts often afford plaintiffs at least one
opportunity to cure pleading deficiencies before dismissing a
case, unless it is clear that the defects are incurable or the
plaintiffs advise the court that they are unwilling or unable to
amend in a manner that will avoid dismissal.”).

                                    5
